
	

113 SRES 67 ATS: Designating April 5, 2013, as Gold Star Wives Day.
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Burr (for himself
			 and Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 20, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating April 5, 2013, as Gold
		  Star Wives Day.
	
	
		Whereas the Senate honors the sacrifices made by the
			 spouses and families of the fallen members of the Armed Forces of the United
			 States;
		Whereas Gold Star Wives of America, Inc. represents the
			 spouses and families of the members and veterans of the Armed Forces of the
			 United States who have died on active duty or as a result of a
			 service-connected disability;
		Whereas the primary mission of Gold Star Wives of America,
			 Inc. is to provide services, support, and friendship to the spouses of the
			 fallen members and veterans of the Armed Forces of the United States;
		Whereas, in 1945, Gold Star Wives of America, Inc. was
			 organized with the help of Eleanor Roosevelt to assist the families left behind
			 by the fallen members and veterans of the Armed Forces of the United
			 States;
		Whereas the first meeting of Gold Star Wives of America,
			 Inc. was held on April 5, 1945;
		Whereas April 5, 2013, marks the 68th anniversary of the
			 first meeting of Gold Star Wives of America, Inc.;
		Whereas the members and veterans of the Armed Forces of
			 the United States bear the burden of protecting the freedom of the people of
			 the United States; and
		Whereas the sacrifices of the families of the fallen
			 members and veterans of the Armed Forces of the United States should never be
			 forgotten: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 5, 2013, as Gold Star Wives Day;
			(2)honors and
			 recognizes—
				(A)the contributions
			 of the members of Gold Star Wives of America, Inc.; and
				(B)the dedication of
			 the members of Gold Star Wives of America, Inc. to the members and veterans of
			 the Armed Forces of the United States; and
				(3)encourages the
			 people of the United States to observe Gold Star Wives Day to promote awareness
			 of—
				(A)the contributions
			 and dedication of the members of Gold Star Wives of America, Inc. to the
			 members and veterans of the Armed Forces of the United States; and
				(B)the important
			 role Gold Star Wives of America, Inc. plays in the lives of the spouses and
			 families of the fallen members and veterans of the Armed Forces of the United
			 States.
				
